20-05027-rbk
  20-05027-rbkDoc#267
               Doc#269-4
                      FiledFiled
                            08/06/21
                                 08/13/21
                                      Entered
                                          Entered
                                              08/06/21
                                                  08/13/21
                                                       09:03:07
                                                           12:26:57
                                                                MainExhibit
                                                                     Document
                                                                            D Pg 1Pg
                                                                                   of 12 of
                                           2




  The relief described hereinbelow is SO ORDERED.

  Signed August 05, 2021.


                                                     __________________________________
                                                                  Ronald B. King
                                                       Chief United States Bankruptcy Judge




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

  IN RE:                                  §
                                          §
  KRISJENN RANCH, LLC,                    §                  CASE NO. 20-50805-RBK
                                          §
                     DEBTOR               §                  CHAPTER 11
  _______________________________________ §
                                          §
  KRISJENN RANCH, LLC, KRISJENN RANCH,    §
  LLC-SERIES UVALDE RANCH, AND            §
  KRISJENN RANCH, LLC-SERIES PIPELINE     §
  ROW, AS SUCCESSORS IN INTEREST TO       §
  BLACK DUCK PROPERTIES, LLC,             §
                     PLAINTIFFS,          §
  VS.                                     §                  ADVERSARY NO. 20-05027-RBK
                                          §
  DMA PROPERTIES, INC. AND LONGBRANCH     §
  ENERGY, LP,                             §
                     DEFENDANTS.          §

                         ORDER GRANTING IN PART, DENYING IN PART
                      DMA PROPERTIES’S MOTION FOR ATTORNEYS’ FEES AND
                               MOTION TO AMEND JUDGMENT

           On August 4, 2021, came on to be heard DMA Properties’s Motion for Attorneys’ Fees and

  Motion to Amend Judgment (ECF No. 240). In its Motion, DMA requests an award of attorneys’ fees

  in the amount of $116,984.00 related to its declaratory judgment claim based on the Harris SWD
20-05027-rbk
  20-05027-rbkDoc#267
               Doc#269-4
                      FiledFiled
                            08/06/21
                                 08/13/21
                                      Entered
                                          Entered
                                              08/06/21
                                                  08/13/21
                                                       09:03:07
                                                           12:26:57
                                                                MainExhibit
                                                                     Document
                                                                            D Pg 2Pg
                                                                                   of 22 of
                                           2




  Agreement and moves to amend the Final Judgment (ECF No. 237) to add Larry Wright as a liable

  party with respect to DMA’s counterclaim against KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-

  Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline ROW, as successors in interest to

  Black Duck Properties, LLC (collectively, the “KrisJenn Entities”) for breach of the Harris SWD

  Agreement. It appears to the Court that there is good cause to grant the Motion in part and deny the

  Motion in part. Accordingly, DMA is granted an award of $100,000.00 in attorneys’ fees in

  connection with its declaratory judgment claim against the KrisJenn Entities. Further, DMA’s

  request to amend the Final Judgment to add Larry Wright as a liable party is denied.

         It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced Motion is

  hereby GRANTED IN PART and DENIED IN PART.

         It is further ORDERED that DMA is GRANTED attorneys’ fees in the amount of $100,000.00

  against KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch,

  LLC-Series Pipeline ROW, payable from the funds held in the Panola County court registry and by

  KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series

  Pipeline ROW.

         It is further ORDERED that DMA’s request to amend the Final Judgment to add Larry Wright

  as a liable party is hereby DENIED.

                                                 ###




                                                   2
